     Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 1 of 42


                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF CALIFORNIA


RALPH COLEMAN, et al.,
    Plaintiffs,

       vs.                                                     No. 2:90-CV-0520 KJM DB

GAVIN NEWSOM, et al.,
     Defendants.

              SPECIAL MASTER’S PROPOSAL FOR ADDITIONAL STAFF

       In accordance with paragraph B7 of the December 11, 1995 Order of Reference in the

above-captioned matter, the Special Master submits to the court this proposal for additional staff.

The number, variety, and critical nature of the Special Master’s current duties and

responsibilities as well as his potential need for additional staff, were recently remarked upon by

the court in an order issued January 7, 2020, which stated in pertinent part:

               The work of the Special Master is divided into several areas: he and his team are
               monitoring at CDCR Headquarters, they are monitoring delivery of mental
               healthcare at institutions in the field, they are supervising ongoing work in the
               All-Parties Workgroup, they are preparing for and participating in settlement
               discussions supervised by Judge Drozd, and they are staying abreast of ongoing
               litigation activity before this court. At this critical juncture, none of those critical
               tasks can give way in favor of others. As the court informed the parties, the
               Special Master has advised the court this may require the addition of additional
               staff to his team. The court is prepared to receive and consider such a request in
               due course. ECF No. 6441 at 7.

       The recent delay in progress towards compliance related to the proceedings that followed

the submission of the whistleblower report by the California Department of Corrections and

Rehabilitation’s (CDCR) chief psychiatrist, Dr. Michael Golding (hereafter Golding Report)

(ECF No. 5988), has required that the Special Master’s numerous duties and responsibilities shift

in certain areas and expand in others. This has resulted in an immediate need to supplement the

Special Master’s existing staff to enhance his ability to work on all projects simultaneously and

                                                  1
     Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 2 of 42


ensure that he maintains his capacity to efficiently and expeditiously fulfill his various duties and

responsibilities.

             THE SPECIAL MASTER’S NEED FOR ADDITIONAL RESOURCES

        The submission of the Golding Report had a ripple effect, permeating the entire case and

affecting the Special Master’s duties and responsibilities in several different ways. Among the

most notable of these effects was on the scope and manner of the Special Master’s monitoring,

discussed in further detail below. In addition, a monitor with nearly a decade of experience on

the Special Master’s staff has recently taken an extended leave of absence. A loss of this

magnitude during such a critical time in the case only increases the urgency of the need for

additional staff.

        CDCR Mental Health Headquarters Monitoring

        During July 2019, as a result of the allegations documented in the Golding Report, the

Special Master began monitoring CDCR’s Mental Health Headquarters (“Central Office”). Prior

to the issuance of the court’s January 7, 2020 order, the Special Master had reduced his

monitoring at CDCR institutions due to the competing interest of monitoring Central Office

activities. As a result of the increase in the workload being generated by the Central Office and

an exodus of mental health executive staff members, which left a void in leadership, it became

apparent that a continued presence at the Central Office was necessary. As such, since the

commencement of Central Office monitoring, the Special Master’s experts and monitors have

maintained a constant presence there.

        Maintaining this constant presence has required a major shift of the Special Master’s

resources. Central Office monitoring requires a level of oversight that dictates the involvement

of a Deputy Special Master; accordingly, the Special Master reassigned the deputy who had been



                                                  2
      Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 3 of 42


overseeing field operations to assume responsibility over Central Office monitoring. This shift

has also required the reassignment of two experts and a monitor from monitoring institutions to

Central Office monitoring. This has resulted in a smaller number of experts and monitors

available to monitor in the field and workloads having to be adjusted accordingly.

          Mental Health Care Data Monitoring

          As Central Office monitoring continued, it became apparent that the Special Master had

not been provided with a complete understanding of the relationship between CDCR mental

health leadership and the Plata Receiver and exactly how the two entities were working together

on mental health issues—the process for generating, storing, validating, and reporting mental

health care data being one major example. This, coupled with the many questions about the

reliability of data provided by CDCR raised as a result of the Golding Report, has resulted in an

additional workload, unforeseen at the commencement of Central Office monitoring, which

necessitates the Special Master’s establishment of a dedicated team to monitor data-related

issues.

          As part of this effort, the Special Master is currently seeking to hire an expert in data

quality management who would be responsible for advising him on all mental health data-related

issues and also working with both CDCR and the Plata Receiver’s Quality Management

departments on the same.1 Relatedly, defendants have engaged Dr. David Leidner to assist

Undersecretary Diana Toche in navigating mental health data issues.2 It is expected that the




1
 The court’s January 7, 2020 order stated that upon his identification of an appropriate expert, the Special Master
would be authorized to submit a request to approve their hiring. ECF No. 6441 at 4.
2
  This is an encouraging development, which seems to demonstrate that defendants are in agreement with the court’s
statement that “…Dr. Leidner’s significant skills could continue to play an important role both in these remedial
proceedings and at CDCR Headquarters more generally.” ECF No. 6427 at 19.

                                                          3
     Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 4 of 42


expert in data quality management hired by the Special Master would also work closely with Dr.

Leidner. The Special Master is currently conducting interviews to find a suitable candidate.

       Monitoring the Delivery of Mental Health Care in the Field

       The court’s January 7, 2020 order made clear that the Special Master’s monitoring of

CDCR institutions and the five Psychiatric Inpatient Programs (PIPs) should continue on a

parallel track, uninterrupted. At the time of this writing, the Special Master had completed site

visits at 14 CDCR institutions, Patton State Hospital, and four of the five CDCR PIPs as part of

his Twenty-Eighth Round of Monitoring. The Special Master will also be sending teams into the

field to monitor the remaining Department of State Hospital (DSH) facilities where Coleman

class members receive mental health treatment—Atascadero State Hospital and Coalinga State

Hospital—and to conduct one re-visit to the California Health Care Facility (CHCF) PIP. It is

important to note that every member of the Special Master’s staff responsible for monitoring in

the field also has a varying number of additional assignments they maintain responsibility for.

       All-Parties Workgroup Process

       Due to the range and potential complexity of agenda items, All-Parties Workgroup

meetings require the participation of a select group of the Special Master’s experts and monitors.

This, in addition to the extensive preparatory work required in advance of each meeting, e.g.,

review of policies, memoranda, and other documents, and pre-meetings, represents another of the

assignments that all experts, monitors, and paralegals must balance as part of their regular job

responsibilities. However, with the Special Master’s constant presence at the Central Office

resulting in many issues being addressed in that forum with briefings provided to plaintiffs, the

Special Master is moving toward his former practice of conducting quarterly policy meetings

with the Coleman parties. While this would decrease the frequency of All-Parties Workgroup



                                                 4
       Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 5 of 42


meetings, the expectations of staff with regard to preparation and participation would remain the

same.

        Suicide Prevention Efforts

        The Special Master’s work around suicide prevention efforts are varied and remain

ongoing. In addition to the statewide monitoring of institutions performed by his suicide

prevention expert, certain of the Special Master’s experts and monitors are assigned to

participate in CDCR’s suicide prevention and review process, which includes review of

completed suicides, attending and participating in suicide case review conferences, involvement

in suicide prevention conferences, and meetings and review of suicide-related documents,

policies, and memoranda.

        Special Projects

        In addition to his regular duties and responsibilities, the Special Master is also

responsible for a number of special projects either occurring concurrently or scheduled to

commence in the very near future. Those special projects include the following:

   •    Restructure and strengthen coordination efforts with the Plata Receiver
   •    Monitor implementation of Custody Mental Health Partnership Program training
   •    Monitor defendants’ upcoming 18-month telepsychiatry pilot program
   •    Monitor the San Quentin State Prison 200-bed EOP units
   •    Monitor the California Medical Facility L-1 PIP
   •    Monitor desert institution transfers
   •    Re-visit Richard J. Donovan Correctional Facility to review complaints of excessive use
        of force against Coleman class members
   •    Participate in defendants’ planned project to send support teams to select institutions
        related to suicide prevention efforts, e.g., California State Prison/Sacramento, California
        State Prison/Corcoran, and CHCF

        Each of the special projects listed above requires or will require varying degrees of

involvement from current members of the Special Master’s staff in addition to their regular




                                                  5
     Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 6 of 42


duties of monitoring institutions and PIPs, preparing reports, and, for the clinical experts,

preparing case reviews.

       Reports to the Court

       One of the Special Master’s primary ongoing responsibilities is preparing reports to the

court detailing his findings on the delivery of mental health care to Coleman class members, in

addition to reporting on the status of various court-ordered projects. As part of his current round

of monitoring tours, the Special Master is concurrently preparing his report of findings. In

addition, the Special Master’s suicide prevention expert has completed his latest round of

monitoring tours, about which both he and the Special Master will prepare a report on the

findings.

       As part of monitoring in the field, every expert and monitor on the Special Master’s staff

must prepare an individual report after each site visit. Experts are also responsible for preparing

clinical case reviews. However, the preparation of an all-encompassing monitoring round report

to the court is an involved undertaking; due to the enormity of the task—which includes

synthesizing data and analyzing trends and patterns for all institutions treating Coleman class

members—the Special Master has also established a writing team, dedicating to a select group of

his staff the responsibility of helping him to prepare the final reports. Members of the writing

team continue to be responsible for their regular monitoring duties and any special projects they

are assigned to.

       It should also be noted here that the questions raised by the Golding Report regarding the

reliability of CDCR-provided data has had a major impact on how the Special Master must

gather and report data for the Twenty-Eighth Monitoring Round. The current process—which

consists of extracting data via a review of a randomly generated sample of health care records for



                                                  6
     Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 7 of 42


each program at an institution—is labor-intensive and requires a dedicated team of experts and

monitors to perform the work involved in addition to their regular assignments.

           THE STRAIN ON THE SPECIAL MASTER’S CURRENT RESOURCES

       The above referenced workloads, projects, and responsibilities do not include the daily

issues and litigation matters that remain a part of the Special Master’s duties regardless of what

is occurring in the institutions and Central Office. The sheer volume of docket entries—over

6,400—speaks to the litigiousness of the case, which clearly has an impact on the volume of

work required at any given time. The Special Master’s resources were notably strained even as

he had the ability to take his staff off of one project to focus on another one, as evidenced by the

fact that he had to shift his resources instead of being able to absorb the increased workload

without doing so. Currently, the Special Master’s staff includes only two psychiatrists, which

makes it nearly impossible to provide review of issues unique to the practice of psychiatry for all

the work that needs to be completed.

       Per the court’s January 7, 2020 order, the Special Master has been charged with

continuing the above described projects concurrently, completing them without sacrificing one

for another. In view of this directive, it is clear that the workload cannot be sustained with the

Special Master’s current resources. With the departure of one of his monitors and the shift of

existing resources to keep pace with the current workload, there exists a void that would need to

be filled in order to comply with the court’s order.

                         PROPOSED USES FOR ADDITIONAL STAFF

       The Special Master proposes to have designated teams to cover the array of projects

underway. Additional positions would supplement his current staff and allow him to make




                                                  7
     Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 8 of 42


adjustments to current assignments, ensuring full and simultaneous coverage of all current and

ongoing projects as ordered by the court.

       Central Office Monitoring

       The team assigned to monitor the Central Office would consist of two experts, one

monitor, and a Deputy Special Master. This team, at times, would also include a paralegal

whose duty would be to maintain minutes of the myriad of meetings that occur at the Central

Office as well as those meetings that occur in conjunction with the Plata Receiver’s office. All

minutes of meetings and documents provided by Central Office as well as the Plata Receiver’s

office would be documented and archived in the Special Master’s office.

       Institutional Monitoring

       The size of each monitoring team for the CDCR institutions, PIPs, and DSH facilities is

dependent on the size of the institution and the complexity of their mental health program. The

Special Master also intends to conduct more than one site visit during certain weeks which

would require multiple experts and monitors for each week that multiple facilities are visited.

       Report Writing

       The establishment of additional monitoring positions will allow the Special Master to

keep a full complement of writing team staff, ensuring all report writing activities continue on

schedule and uninterrupted.

            POTENTIAL CANDIDATES FOR THE COURT’S CONSIDERATION

       In anticipation of submitting this proposal to the court for additional staff, the Special

Master has identified the following individuals as potential candidates for the court’s

consideration.




                                                 8
     Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 9 of 42


Kahlil A. Johnson, M.D.

       Dr. Johnson is a psychiatrist who has extensive experience in correctional mental health

care. His expertise would provide valuable assistance to the Special Master in carrying out his

duties and responsibilities. Since 2017, he has worked as both an independent mental health care

monitor and as a psychiatric hospitalist with George Washington University Hospital in

Washington, D.C. As an independent mental health monitor, part of his responsibilities include

touring jail facilities and preparing reports of his findings and recommendations on issues

relating to psychiatric treatment, suicide prevention, quality management, and peer review. As a

psychiatric hospitalist, Dr. Johnson provides psychiatric treatment and conducts psychiatric

evaluations of adults on issues of decisional capacity, suicidality, and risk of violence. Dr.

Johnson also maintains a private practice, which includes correctional psychiatry as an area of

focus. From 2008 until 2012, he worked at the Washington, D.C. jail, starting first as a staff

psychiatrist and eventually assuming the position of lead psychiatrist.

       Dr. Johnson currently serves as an assistant professor in the Department of Psychiatry

and Behavioral Sciences at George Washington University School of Medicine and Sciences in

Washington, D.C. In 2004, Dr. Johnson earned his Doctor of Medicine from Howard University

College of Medicine in Washington, D.C. He completed partial coursework for a Masters in

Public Health from George Washington University School of Public Health in Washington, D.C.

in 2008. Dr. Johnson’s curriculum vitae is attached as Exhibit A.

Sharen E. Barboza, Ph.D., CCHP-MH, CiWPP

       Dr. Barboza is a clinical psychologist who would be an asset to the Special Master’s team

of mental health experts. Dr. Barboza currently serves as vice president of Mental Health at

Centurion in Vienna, Virginia. Centurion, formerly MHM/Centurion, is a national provider of



                                                 9
    Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 10 of 42


health care services to government agencies in a variety of patient settings, including correctional

facilities. In her position as vice president, Dr. Barboza oversees mental health services provided

in correctional facilities and develops and provides training programs to mental health and

correctional staff, among her other responsibilities. She also maintains a separate practice

providing consultative services to correctional systems on behavioral and mental health care.

Prior to working in her current capacity as vice president, Dr. Barboza worked for

MHM/Centurion in various capacities for 13 years. Pre-dating her tenure with MHM/Centurion,

for more than three years Dr. Barboza worked as a clinical psychologist at the Bedford Hills

Correctional Facility in Bedford Hills, New York.

       Dr. Barboza presently serves on the board of trustees of the National Commission of

Correctional Health Care and on the editorial board of the International Journal of Prisoner

Health. In 2001, Dr. Barboza earned her Doctor of Philosophy in Clinical Psychology from

Fairleigh Dickinson University in Teaneck, New Jersey. Dr. Barboza’s curriculum vitae is

attached as Exhibit B.

William J. Trezvant, Esq.

       Mr. Trezvant presently maintains a solo legal practice in Providence, Rhode Island

representing clients in both state and federal court. From 2002 to 2019, he served as a Special

Assistant Attorney General in the Rhode Island Office of the Attorney General. During his 17-

year tenure, Mr. Trezvant worked in several areas, including the district court, intake, and

narcotics and organized crime units and the general and daily criminal trial calendars. He was

responsible for prosecuting a range of misdemeanor and felony cases, in addition to supervising

defendants in drug court and screening felony cases for prosecution. Prior to his time at the

Rhode Island Office of the Attorney General, Mr. Trezvant worked for three years as assistant



                                                10
    Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 11 of 42


counsel for the Foxwoods Resort and Casino in Mashantucket, Connecticut where his duties

included, in part, serving as a liaison to the Justice Department, Internal Revenue Service,

Connecticut Attorney General’s Office and other federal, state, and local government agencies.

       Mr. Trezvant presently serves on the Board of Directors of Rhode Island Legal Services

and as President of the Thurgood Marshall Law Society. He received his Juris Doctor from the

College of William and Mary, Marshall-Wythe School of Law in 1994. Mr. Trezvant would

assist the Special Master with on-site prison monitoring and writing of all monitoring reports as

well as researching and writing of interim reports on special issues and projects, as required. Mr.

Trezvant’s curriculum vitae is attached as Exhibit C.

Michael F. Ryan, Jr., Esq.

       Mr. Ryan graduated summa cum laude from the University of Massachusetts School of

Law in 2018, where he was the Executive Notes Editor of the University of Massachusetts Law

Review. Mr. Ryan received his undergraduate degree from University of Rhode Island, where

he graduated summa cum laude with a major in political science. Since January 2019, Mr. Ryan

has worked for the firm of Duffy & Sweeney, Ltd. in Providence, Rhode Island, where he co-

founded the firm’s government relations practice. He has extensive experience working with

legislators and state government agencies and serves as a member of the Greater Providence

Chamber of Commerce Government Affairs Committee.

       Mr. Ryan would assist the Special Master with on-site prison monitoring and writing of

all monitoring reports as well as researching and writing of interim reports on special issues and

projects, as required. Mr. Ryan’s curriculum vitae is attached as Exhibit D.




                                                11
    Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 12 of 42


Braxton H. Medlin, J.D.

       Mr. Medlin is a 2019 graduate of the Roger Williams University School of Law, where

he was a Dean’s Scholar and the recipient of the 2019 Public Interest Award. He was also a

member of the Trial Team and served as president of the Student Bar Association. Mr. Medlin

received his undergraduate degree from North Carolina A&T University in 2011, where he

majored in Romance Languages and was a member of the Dean’s List.

       Upon completing law school, Mr. Medlin worked as a contract public defender for the

Colorado State Public Defender’s Office. Mr. Medlin would assist the Special Master with on-

site prison monitoring and writing of all monitoring reports as well as researching and writing of

interim reports on special issues and projects, as required. Mr. Medlin’s curriculum vitae is

attached as Exhibit E.

Sofia A. Millham, Paralegal

       Ms. Millham has over ten years of paralegal experience in federal and state litigation.

For the past five years, she has worked for the City and County of San Francisco, San Francisco

Employees’ Retirement System in San Francisco, California as a senior management assistant.

Her responsibilities include providing legal support to operations staff, providing litigation

support on cases involving the Retirement System, and analyzing policies and procedures,

among others. From 2006 to 2010, Ms. Millham worked as a paralegal for plaintiffs’ counsel,

known then as Rosen Bien & Galvan. During her tenure, she was responsible for the case

management of complex litigation matters in federal and state courts, including the Coleman

case. Ms. Millham also performed legal research, corresponded with clients, and supervised and

trained other paralegals and support staff. From 2003 to 2005, Ms. Millham worked for Van Der




                                                 12
    Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 13 of 42


Hout, Brigagliano & Nightingale, LLP as a team legal assistant where she provided litigation

assistance to the senior partner and was responsible for 30 client matters.

       Ms. Millham completed the ABA Paralegal Certificate Program at San Francisco State

University in San Francisco, California in 2010. She received her undergraduate degree from the

University of Massachusetts, Dartmouth where she majored in history. Her experience as a

paralegal, highlighted by her previous work on the Coleman case, would provide valuable

assistance to the Special Master in reducing the current workload of his monitors, alleviating the

strain on his existing resources, and maintaining his capacity to monitor, evaluate, and report on

the mental health care being provided to CDCR inmates in the inpatient programs and in the

prisons. Ms. Millham’s curriculum vitae is attached as Exhibit F.

                                         CONCLUSION

       In view of all of the above, the Special Master proposes that the court approve the

establishment of two additional expert positions, three additional monitor positions, and one

additional paralegal position to his staff. The establishment of these additional positions would

enhance the Special Master’s ability to comply with the court’s January 7, 2020 directive to work

on current and upcoming projects concurrently, completing them without sacrificing one for

another.



                                                      Respectfully Submitted,

                                                               /s/


                                                      Matthew A. Lopes, Jr.
                                                      Special Master
February 12, 2020




                                                13
Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 14 of 42




                         Exhibit A
     Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 15 of 42



                             Kahlil A. Johnson, M.D.
                                           Phone: 240-495-9555
                               Email: kjohnson@kahliljohnsonpsychiatry.com


LICENSES AND CERTIFICATIONS:
Current Board Certifications in General and Forensic Psychiatry by the American Board of Psychiatry and Neurology
Current Washington, D.C. and Maryland Medical Licenses
Current Washington, D.C. and Maryland Controlled Substances License
Current DEA License

POST-GRADUATE TRAINING:
Forensic Psychiatry Fellow, Saint Elizabeths Hospital, Washington, D.C., July 2016 to June 2017
Forensic Psychiatry Fellow at Saint Elizabeths Hospital which is part of the Washington D.C. Department of
Behavioral Health (DBH). Rotations include: Saint Elizabeths Hospital Forensic Consult Service, Washington D.C.
Jail, Comprehensive Psychiatric Emergency Program, Washington D.C. Superior Court Mental Health Urgent Care
Clinic, D.C. DBH Outpatient Competency Restoration Program, and the George Washington University Human
Rights Clinic.
Congressional Fellow, American Psychiatric Association, Washington, D.C., January 2009 to November 2009
Jeanne Spurlock Congressional Health Policy Fellow in the Office of Congressman Edolphus Towns (New York-10th
Congressional District).
Psychiatry Resident, George Washington University Hospital, Washington, D.C., June 2005 to June 2009
Administrative Chief Resident, July 2008 to December 2008; Administrator of Medication Management Clinic, July
2008 to December 2008; Resident Representative, Hospital Emergency Preparedness Committee, July 2006 to
December 2009.

EDUCATION:
George Washington University School of Public Health, Washington, D.C., September 2006 to July 2008
Partial coursework completed for a Masters of Public Health

M.D., Howard University College of Medicine, Washington, D.C., May 2004
President, Class of 2004 Student Council
Chair, Class of 2004 Scholarship Committee
Recipient, Dr. Charles A. Pinderhughes Psychiatry Scholarship
Delegate, Student National Medical Association
Group Leader, Department of Pediatrics Youth Anger Management Initiative
Student Leader Representative, Liaison Committee for Medical Education
Student Tutor, Howard University College of Medicine Psychiatry Course

Fellow, University of Regensburg, Regensburg, Germany, September 2003
Certificate of International Telemedicine Applications, Asklepios International Telemedicine Consortium

B.S., Howard University, Washington, DC, May 1999
Major: Biology; Minor: Chemistry

ACADEMIC APPOINTMENTS:
Assistant Professor, August 2017 to Present
Department of Psychiatry and Behavioral Sciences
George Washington University School of Medicine and Health Sciences
Washington, DC
     Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 16 of 42


Clinical Faculty, July 2015 to 2018
Forensic Psychiatry Fellowship Program
Saint Elizabeths Hospital
Washington, DC

WORK EXPERIENCE:
Psychiatric Hospitalist, George Washington University Hospital, August 2017 to Present
    • Provide comprehensive psychiatric assessment and treatment, including medication management and
        psychotherapy, to inpatients who are on the psychiatry unit, consultation-liaison service, or in the emergency
        room.
    • Conduct evaluations for the decisional capacity, presence of suicidal thoughts, plans and and risk as well as
        evaluations for risk for violence, and underlying medical causes of symptoms presenting as a mental illness.
    • Provide clinical and formal instruction on the field of psychiatry to Psychiatry and Neurology Residents, and,
        Medical and Physician Assistant Students.
    • Responsibilities also include: participating in hospital committees, quality improvement endeavors, assisting
        with educational seminars for residents and medical students, forensic psychiatry evaluations, and
        participation in research.

Independent Mental Health Monitor, May 2017 to Present
    • Provide recommendations on evidence-based correctional psychiatry in a jail setting in accordance with the
       U.S. Department of Justice Consent or Settlement Agreements (CA/SA) with various departments of
       corrections and/or jail health care provider companies.
    • Collaborate with a multi-disciplinary court-appointed team that includes Independent Monitors, Attorneys,
       and correctional professionals with specialization in correctional standards of operation and policy for
       officers, evidence-based correctional medicine, and safety in a correctional setting.
    • Areas of focus for clinical recommendations include, but are not limited to, psychiatric assessment and
       treatment, including medication management, psychotherapy, behavioral management, and crisis
       intervention for patients incarcerated in correctional facilities with psychiatric illness or who presented with
       psychiatric symptoms.
    • Provide recommendations on mental health policies, grievances, quality improvement, and peer review.
    • Review incidents of suicide, suicide attempt, self-harm, and violence involving mentally ill patients.
    • Work with correctional and correctional health care company leadership on an as needed basis for all areas
       of focus above.
    • Perform bi-annual site visits to all jail facilities to assess the progress of all parties towards meeting the
       directives in the CA/SA, prepare a report of the findings, and report the findings to the court.
    • Provide regular reports to the court regarding the progress of the correctional staff and the correctional health
       care provider in meeting the directives in the CA/SA.
    • Participate in monthly meetings with all parties.

Owner, Kahlil Johnson Psychiatry, LLC, May 2017 to Present
   • Evaluate and assess human behavior and mental health within a legal context and assist the court, legal
       professionals, or others with cases involving parties who may have mental disabilities and disorders that
       interest with my areas of expertise.
   • Perform psychiatric assessment and forensic evaluations of persons in correctional institutions, secure
       hospitals, the community, and other settings.
   • Areas of focus include but are not limited to: Correctional Psychiatry, Asylum and Immigration, Competency
       to Stand Trial, Decisional Capacity, Criminal Responsibility, Fitness-for-Duty, and Disability Assessment.
Psychiatrist, MedOptions, Inc., September 2016 to September 2017
    • Provide psychiatric assessment and treatment, including medication and behavioral management, to patients
        residing in assisted living and skilled nursing facilities who are in need of evaluation for psychiatric illness
        or who present with psychiatric symptoms due to underlying medical illness.
    • Perform decisional capacity evaluations on patients with dementia or other illnesses.
    • Conduct evaluations for the presence of suicidal thoughts, plans, and risk as well as evaluations for risk for
        violence.
        Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 17 of 42


    •     Work with a collaborative treatment team that includes psychiatric nurse practitioners, psychologists, and
          clinical social workers.
    •     Coordinate patient care with facility clinicians and administrators.

Psychiatric Consultant, Bread for the City, May 2013 to July 2016
    • Led monthly on-site meetings to provide training that includes evidenced-based diagnosis, treatment, and
        best-practice chronic care management of common outpatient psychiatric conditions.
    • Reviewed cases with both primary care providers and social work staff and advised on best-practice evidence-
        based treatment.
    • Provided non-urgent Psychiatric consultation via phone, email, or text message with a 24-hour response time
        and served as an informational resource for psychiatric and mental health service options in the District of
        Columbia.

Director of Psychiatry, Unity Health Care, Inc., January 2012 to June 2016
    • Ensured all Psychiatry providers observed HIPAA and other local and federal compliance regulations and
        functioned collaboratively with the health and human services offered at Unity Healthy Care, Inc. and the
        Washington, D.C. Department of Corrections and that all personnel of the Department were compliant with
        the administrative policies and procedures of both organizations.
    • Identified, implemented, and supervised the clinical delivery of best practice behavioral healthcare.
    • Ensured that Psychiatry providers were fully trained in all aspects of their work; especially in crisis
        intervention and suicide prevention at the Washington, D.C. Department of Corrections.
    • Monitored psychiatric and mental health providers to assure accuracy and quality in their work. Also,
        periodically monitored psychiatric and mental health records, provided appropriate feedback and took
        corrective action, when necessary.
    • Oversaw and conducted peer review of Psychiatric Providers.
    • Established collaborations and partnerships with mental health providers within the District of Columbia and
        with national networks of Community Health Centers and Departments of Correction.
    • Participated effectively as a representative of Unity Health Care, Inc. with the Washington D.C. Departments
        of Mental Health and Corrections, other offices of the District of Columbia, and local and national
        community/advocacy groups.
    • Prepared testimony on mental health policy and testified under oath on behalf of Unity Health Care, Inc.
    • Assessed opportunities to increase reimbursement for mental health services.
    • Collaborated with the Medical and Health Center Directors to provide leadership and ensure coverage for all
        Unity Health Care, Inc. sites and services.
    • Provided leadership with Unity Health Care, Inc. quality improvement efforts, including outside agency
        evaluation and accreditation review.
    • Performed the clinical duties of an adult Psychiatrist at Unity Health Care, Inc. at the Washington, D.C.
        Department of Corrections, and various Community Health Centers in Washington, D.C.

Lead Psychiatrist at Washington D.C. Jail, Unity Health Care, Inc., August 2011 to January 2012
   • Developed comprehensive and therapeutic treatment plans for assigned caseload and provided direct services
       based on established treatment.
   • Managed on-site crisis intervention.
   • Conducted evaluations for the presence of suicidal thoughts, plans, and risk as well as evaluations for risk
       for violence and underlying medical causes of symptoms presenting as a mental illness.
   • Assisted with educational seminars for Unity Health Care, Inc. and the Washington, D.C. Department of
       Corrections staff, and interviewing potential new hires for psychiatric staff. Supervised the Psychiatrists at
       the D.C. Central Detention Facility and Central Treatment Facility.
   • Performed duties as assigned, which included but were not limited to: psychiatry peer review and quality
       improvement activities, attending the Washington, D.C. Department of Corrections Quality Improvement
       monthly meetings, directing the Psychiatry monthly meetings, and attending other meetings as assigned.
   • Worked closely with the Mental Health Coordinator, Health Services Administrator, and Medical Director
       on tasks involving overall mental health care management to effectively promote quality of care, operational
       efficiency, problem-solving, etc.
   • Coordinated psychiatry schedule to include approval of scheduled absences and ensure psychiatry coverage.
        Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 18 of 42


    •     Collaborated to improve or maintain provider/staff/patient satisfaction, quality of care, and productivity,
          provided feedback to the Medical Director and completed annual psychiatric provider evaluations.
    •     Represented Unity Health Care, Inc. in city-based mental health functions as determined by the Medical
          Director of Correctional Medicine.
    •     Oriented new psychiatric providers to site and served as a psychiatric resource to all providers at site.

Staff Psychiatrist at Washington D.C. Jail, Unity Health Care, Inc., November 2009 to August 2011
    • Provided comprehensive psychiatric assessment and treatment, including medication management, to
         inmates who had a previous history of mental illness or who are in need of evaluation for possible mental
         illness.
    • Conducted evaluations for the presence of suicidal thoughts, plans, and risk as well as evaluations for risk
         for violence and underlying medical causes of symptoms presenting as a mental illness.
    • Interviewed potential new hires for psychiatric staff.
    • Responsibilities also included: participating in quality improvement endeavors at the facility, updating jail
         mental health policies and clinical procedures, assisting with educational seminars for Unity Health Care,
         Inc. and Washington, D.C. Department of Corrections staff.

Congressional Fellow, American Psychiatric Association, January 2009 to November 2009
   • Jeanne Spurlock Congressional Health Policy Fellow in the Office of Congressman Edolphus Towns,
       Chairman of the Committee on Oversight and Government Reform (NY-10th Congressional District), acting
       as a liaison between the Congressman, constituents, private and public sector representatives and
       Congressional staff regarding health policy.
   • Advised and briefed the Congressman on proposed legislation, laws and contemporary issues of debate within
       health policy, including providing the Congressman with talking points for speeches and language regarding
       health care for presentations and letters to Congressional members and constituents.
   • Prepared and delivered remarks on the Congressman’s behalf.
   • Researched health care issues for the Health Counsel on the Committee of Oversight and Government Reform
       and interviewed expert and lay witnesses for pre-hearing investigation and information gathering.
   • Presented on the Health Care Reform Initiative at a Health Care Town Hall meeting, held in Brooklyn, NY
       and assisted with its planning.
   • Facilitated negotiations to include two of the Congressman’s bills in the current House of Representatives
       Affordable Health Choices Act (H.R. 3200). Duties also included writing and altering bill language before
       the presentation of bills to the House of Representatives Clerk’s Office for assignment of a bill number,
       performing district health care site visits on behalf of the Congressional office with the Deputy Chief of Staff
       and staffing several events for the Congressman.

PRN Psychiatrist, Washington D.C. Jail, Unity Health Care, Inc., February 2008 to November 2009
   • Provided comprehensive psychiatric assessment and treatment, including medication management, to
       inmates who have a previous history of mental illness or who are in need of evaluation for possible mental
       illness.
   • Conducted evaluations for the presence of suicidal thoughts, plans, and risk as well as evaluations for risk
       for violence and underlying medical causes of symptoms presenting as a mental illness.

Core Member, Homeland Security Institute Panel on Community Perception of New Technology, August 2007
to February 2008
    • Worked with a multi-speciality panel of experts drawn from a crosssection of all relevant professions to
        provide expert opinion on the potential populaton impact of new technologies in consideration for use by the
        U.S. Department of Homeland Security.
    • Provided specific expert opinion on the potential medical, psychiatric, and behavioral impacts of the new
        technologies underconsideration for use.
    • Provided written feedback upon request.

Research Intern, American Psychiatric Association, August 2004 to February 2005
    • Assisted with the implementation and preparation of a grant proposal for a psychiatric study examining first
       episode of antipsychotic use.
    • Conducted literature reviews for treatment patterns of Attention Deficit Hyperactivity Disorder and literature
      Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 19 of 42


        reviews to identify strategies that have been effective in bringing about quality improvement in physicians’
        practices, and reported that information to the Director of the American Psychiatric Institute for Research
        and Education for presentation to the American Board of Psychiatry and Neurology for the physician practice
        recertification proposal.

PUBLICATIONS & ARTICLES:
  ●     Johnson K. The Road to Health Policy: One Resident’s Story. American Journal of Psychiatry Resident’s
        Online Journal, pg. 4, May 2009.
  ●     Maxwell C.J., Reddy R., White-Coleman D, Taylor G.L., Johnson K.A. A Comparison of Pre/Post-
        Menopausal HIV Infected African American Women at a Minority Teaching Hospital. Presented at the 15th
        International AIDS Conference, Bangkok (Thailand), July 11- 16, 2004. Printed in the International
        Proceedings by Medimond, Bologna, Italy; pg. 127-131. Vol. ISBN 88-7587-065-9.

MEDIA:
  ●     Arehart-Treichel, J. Nothing Bars This Psychiatrist From Helping Inmates. Psychiatric News, March 2, 2012,
        Vol 47 (5), pg. 12-29.
  ●     Hausman, K. Resident Finds Rewards Atop Capitol Hill. Psychiatric News, April 2, 2010, Vol 45 (7), pg. 11.

PRESENTATIONS:
  •     “Excellence in Mental Health Advocacy: Case Studies in the Nongovernmental, Federal, and
        Legislative Arena” Session, American Psychiatric Association Annual Meeting, May 2019
  •     “Depression in Primary Care” George Washington University School of Medicine and Health Sciences,
        recurring 3rd year medical student primary care clerkship lecture, March 2019 to present
  •     “Substance Related Disorders” George Washington University School of Medicine and Health Sciences,
        part of the annual 2nd year medical student Brain and Behavior lecture series, September 2018 to present
  •     “Managing Psychiatric Emergencies: A Brief Guide for the Intern” George Washington University
        Department of Psychiatry, Annual Lecture, June 2018
  •     “Violence Risk: Practice Relevance” George Washington University Department of Psychiatry, Grand
        Rounds, January 2018
  •     “Risk Factors for Terrorism: A Literature Review” St. Elizabeths Hospital Forensic Psychiatry
        Fellowship, Washington, D.C., Presentation, May 2017
  •     “The Appropriateness of Psychiatric Diagnosis and Psychotropic Medication Prescribing” St.
        Elizabeths Hospital Forensic Psychiatry Fellowship, at the Washington, D.C. Department of Corrections, QI
        Study Presentation, December 2016
  •     “The Appropriateness of Psychotropic Prescribing Practices” Unity Health Care, Inc., at the Washington,
        D.C. Department of Corrections, QI Study Presentation, December 2010
  •     “Psychiatric Disorders and Treatment Options” Unity Health Care, Inc. at the Washington, D.C.
        Department of Corrections, Quarterly Mental Health Correctional Officer’s Training, November 2009 to June
        2016
  •     “Interactions Between ART and Psychiatric Medications” with Andrew Catanzaro, M.D., Unity Health
        Care, Inc., Washington, D.C. Department of Corrections Provider Meeting, May 2010
  •     “America Can’t Afford to Wait for Healthcare Reform” Health Reform Town Hall, U.S. Representative
        Ed Towns, May 2009 “The Man Who Can’t Stop Swallowing Sharp Objects: Medical Ethics and
        Management Limitations in Patients with Chronic Factitious Disorder” Issue Workshop, American
        Psychiatric Association Annual Meeting, May 2008
  •     “Factitious Disorder: Clinical, Ethical and Legal Management Issues” Morbidity and Mortality
        Conference, November 2007
  •     “Dying, Death, and Bereavement” George Washington University Department of Psychiatry, Medical
        Illness Conference, August 2007
  •     “Uncontrollable Swallowing: A Case Conference” Medical Illness Conference, July 2007
  •     “Near Death Experiences: A Closer Look” George Washington University Department of Psychiatry,
        Grand Rounds, January 2007
        Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 20 of 42




PROFESSIONAL DEVELOPMENT:
    •     American Academy of Psychiatry and the Law Annual Conference
    •     American Psychiatric Association Annual Conference
    •     Annual Forensic Conference at Saint Elizabeths Hospital
    •     American Academy of Psychiatry and the Law Board Review Course, October 2016
    •     Harvard Medical School, Risk Management Update for Physicians and Other Healthcare Professionals,
          December 2015
    •     Harvard Medical School, Meditation for Everyday Living and Peak Performance for Mental Health, Primary
          Care, and Medical/Surgical Practices, December 2014
    •     National Association of Community Health Centers, New Medical Director’s Training, March 2012
    •     National Commission on Correctional Health Care (NCCHC) Medical Director Boot Camp, Boston, July
          2010
    •     Participated in American Association of Medical Colleges minority recruitment campaign through
          www.aspiringdocs.org, 2006
    •     Don Quijote Spanish School, Beginners and Intermediate Spanish, including medical terminology, Tenerife,
          Canary Islands, Spain, March to May 2005
    •     American Psychiatric Association Program for Minority Research Training in Psychiatry Mini-Fellowship,
          May 2005

PROFESSIONAL MEMBERSHIPS:
American Psychiatric Association
American Academy of Psychiatry and the Law
National Commission on Correctional Health Care

LANGUAGE PROFICIENCY:
Fluent in English.
Beginners level Spanish

REFERENCES PROVIDED UPON REQUEST
Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 21 of 42




                         Exhibit B
          Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 22 of 42
                             Sharen E. Barboza, Ph.D., CCHP-MH, CiWPP
                                           Licensed Clinical Psychologist
                                        NY License #15436 / FL License #PY9637
                                               www.sharenbarboza.com

EDUCATION
    Fairleigh Dickinson University, Teaneck, New Jersey
      Ph.D., Clinical Psychology                                                                      9/2001
      Dissertation                                                                                    2/2001
         Discriminant validity of the Abel Screen for Sexual Interest in juvenile sex
         offenders who admit and deny their offenses

    Tufts University, Medford, Massachusetts
      M.S., Experimental Psychology                                                                   5/1994
      B.S., Psychology, Cum Laude, Magna Cum Laude en thesi                                           5/1992

CERTIFICATIONS
    Certificate in Wholebeing Positive Psychology
    Wholebeing Institute                                                                              9/2019

HONORS/AWARDS
    2018 B. Jaye Anno Award of Excellence in Communication
    National Commission on Correctional Health Care                                                   10/2018
          This award pays tribute to innovative, well-executed communications that have had a
          positive impact on the field of correctional health care, or to individuals for bodies of
          work. The award is named after NCCHC’s cofounder and first vice president.
          https://www.ncchc.org/excellence-in-communication-2018

WORK EXPERIENCE
    Vice President
    Mental Health
    Centurion (Previously MHM/Centurion), Vienna, Virginia                                            5/2018-Present
          Supervisor: Steven Wheeler, Chief Executive Officer
          Oversee mental health services provided by the company. Supervise the Clinical
          Operations mental health team, audit clinical services and contract/standards
          compliance of mental health services being provided within correctional and forensic
          settings. Provide oversight of our community-based alternatives to incarceration
          programs in Connecticut and our conditional release programs in California. Create
          and collaborate on the development of therapeutic program curricula for seriously
          mentally ill individuals, individuals who engage in self-injury, and sexual offenders.
          Develop and deliver training programs to mental health, medical, and corrections
          professionals. Provide consultation to correctional systems regarding mental health,
          behavior change and sexual offender programming. Assist with proposal development
          and supervise clinical operations staff.
                                                                                                         S. Barboza
      Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 23 of 42                                        2




Sharen Barboza Correctional Consulting
Sole Proprietor                                                                             5/2013-Present
      Provide consultation to correctional systems on behavioral and mental health services.
      Conduct a comprehensive analysis of current services and programs, comparing those
      to national standards. Offer training for clinical and correctional staff on the
      implementation of behavioral health programs and services including self-injury
      reduction, suicide prevention, managing mental illness in corrections, correctional
      stress/burnout, and other topics as requested. Provide expert witness evaluation,
      consultation, and opinion.

Vice President
Clinical Operations – Mental Health
MHM Services, Inc., Vienna, Virginia                                                            9/2014-5/2018
      Supervisors: Jane Haddad, Psy.D.; Julie Mueller, RN, MBA
      Oversaw national clinical operations of mental health services provided by the
      company. Supervised the Clinical Operations mental health team, audited clinical
      services and contract/standards compliance of mental health services being provided
      within correctional and forensic settings. Created and collaborated on the
      development of therapeutic program curricula for seriously mentally ill individuals,
      individuals who engage in self-injury, and sexual offenders. Developed and delivered
      training programs to mental health, medical, and corrections professionals. Provided
      consultation to correctional systems regarding mental health, behavior change and
      sexual offender programming. Assisted with new business development.

Director of Clinical Operations
MHM Services, Inc., Vienna, Virginia                                                            10/2008-9/2014
      Supervisor: Jane Haddad, Psy.D.
      Served as a director of the clinical operations team, overseeing the auditing of clinical
      services and contract compliance of mental health services being provided within
      correctional and forensic settings. Created and collaborated on the development of
      therapeutic program curricula for seriously mentally ill individuals, individuals who self-
      injure and sexual offenders. Developed and deliver training programs to mental
      health, medical health, and corrections professionals. Provided consultation to
      correctional systems regarding mental health, behavior change and sexual offender
      programming. Assisted with new business development and supervision of clinical
      operations staff.

Senior Clinical Operations Specialist
MHM Services, Inc., Vienna, Virginia                                                          2/2007-10/2008
      Supervisor: Jane Haddad, Psy.D.
      Served as a senior member of the clinical operations team, auditing clinical services and
      contract compliance of mental health services being provided within correctional and
      forensic settings. Created and collaborated on the development of therapeutic program
      curricula; developed and delivered training programs to mental health, medical health,
      and corrections professionals; and provided consultation to correctional systems
      regarding mental health and sexual offender programming.
                                                                                                          S. Barboza
      Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 24 of 42                                         3



Director, Sex Offender Treatment Program
NYS OMH & Central New York Psychiatric Center, Marcy, New York                                   11/2005-2/2007
       Deputy Commissioner: Richard Miraglia, C.S.W.
       Executive Director: Donald Sawyer, Ph.D., MBA
       Served as clinical expert consultant in the development of the Sex Offender
       commitment initiative in New York. Consulted to the Division of Forensic Services in
       the development of the comprehensive evaluation and treatment process for civilly
       committed sex offenders in New York State. Consulted to the Commissioner of OMH
       and the Department of Budget regarding this initiative. Provided weekly consultation,
       staff training, and clinical supervision to multidisciplinary teams at Manhattan
       Psychiatric Center and Kirby Forensic Psychiatric Center. Made contacts and visited
       with civil commitment programs in other states and developed an inpatient treatment
       program for this population including intake assessment process and outcome
       measurements. Participated in all aspects of program development: consulting on
       construction, developing and implementing policy, hiring staff, creating staff training
       programs, coordinating risk assessments, supervising clinical and direct care staff,
       preparing clinicians for court testimony, and overseeing community reintegration
       planning

Chief Psychologist
Central New York Psychiatric Center, Marcy, New York                                             1/2004-2/2007
       Executive Director: Donald Sawyer, Ph.D., MBA
       Served as Chief of Psychology Department for a state psychiatric facility treating
       patients incarcerated within New York State; developed, monitored, and maintained
       standards of performance for psychologists throughout the system; developed policies
       and procedures related to the delivery of psychological services (e.g., suicide risk
       assessment and prevention, violence risk assessment and prevention, behavioral
       management policies and programs, special housing unit (SHU) services, psychological
       assessment); provided supervision to psychologists and psychology student interns;
       developed and conducted research regarding initiatives and programs; coordinated
       system-wide risk assessment initiative; coordinated system-wide implementation and
       maintenance of behavioral management program; recruited and hired psychologists;
       consulted to physicians, administration, and risk managers with regard to public safety,
       accreditation, and quality of care.

Licensed Psychologist/ Psychologist II
Bedford Hills Correctional Facility, Bedford Hills, New York                                   9/2001-1/2004
       Supervisors: Carolyn Subin, Ph.D., David Stang, Ph.D.
       Provided individual psychotherapy to incarcerated women at a maximum security
       correctional facility; conducted assessments of suicidal and homicidal ideation & intent;
       provided mental health consultation and assessment to women in solitary confinement;
       consulted to Department of Corrections regarding mentally ill inmates with lengthy
       confinement sanctions; provided supervision to Ph.D. level psychologists for licensure;
       provided mental health training to Department of Corrections staff; participated in crisis
       intervention and inpatient referral process.
                                                                                                         S. Barboza
          Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 25 of 42                                    4



    Sex Offender Risk Assessment Consultant
    Juvenile Sexual Offender Treatment Program
    Westchester Jewish Community Services, Hartsdale, New York                                 8/2001-10/2003
          Supervisor: Kenneth Lau, CSW
          Assessed the re-offense risk for adolescents accused of committing sexual offenses
          within Westchester County, NY; provided pre-sentencing consultation to the courts
          regarding supervision and treatment needs as well as further assessments and/or
          agency involvement

    Director, Adolescent Sexual Abuse Program
    Iowa State Training School for Boys, Eldora, Iowa                                            1/1995-8/1996
          Supervisor: William Fields, Clinical Director
          Treated adolescent male offenders & victims of sexual abuse using group and individual
          therapy; assessed adolescents; supervised staff of 15-20 and provided training; provided
          sex education to delinquent male adolescents; received 175 hours of training meeting
          certification requirements as Sex Offender Treatment Provider for the State of Iowa.
          Clinical populations included: BD, LD, ADD, ADHD, Pedophilia, Oppositional-Defiant
          Disorder, Conduct Disorder.

EDITORIAL DUTIES
    International Journal of Prisoner Health
      Editorial Board Member                                                                   10/2013-Present

    Journal of Correctional Health Care
      Reviewer                                                                                 10/2018-Present

COMMITTEE MEMBERSHIPS/AFFILIATIONS
    NCCHC Correctional Health Foundation Board of Trustees
    Board Member                                                                               4/2019-Present
          National Commission on Correctional Health Care

    Education Committee
    Member                                                                                     10/2018-Present
          National Commission on Correctional Health Care

    Certified Correctional Healthcare Professionals (CCHP) Mental Health Subcommittee/Task Force
    Member                                                                                     1/2014-Present
          National Commission on Correctional Health Care

    Certified Correctional Healthcare Professionals (CCHP) Board of Trustees
    Appointed Trustee                                                                          3/2014-11/2017
          National Commission on Correctional Health Care

    Mental Health Subcommittee
    Member                                                                                     4/2013-4/2017
          American Correctional Association
                                                                                              S. Barboza
          Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 26 of 42                         5



SPECIALIZED TRAINING
    Leading from Your Strengths: Positive Psychology and Professional Development
      Kripalu Center for Yoga and Health
          M. Sirois, Psy.D.                                                         11/2017

    The Prison Rape Elimination Act: Understanding the Law and How to Meet Compliance
      National Commission on Correctional Healthcare
          A. Moss                                                                   10/2012
    Sex Offender Treatment
      NYS Office of Mental Health, Division of Forensic Services
          A. Schlank, Ph.D.                                                         2/2007

    PCL-R Training
          R. Hare, Ph.D., A. Forth, Ph.D.                                           11/2006

    Using the Structured Risk Assessment Model to Guide Treatment Planning
          D. Thornton, Ph.D., R. Mann, M.Sc. L. Daniels, MSSW                       9/2006

    Penile Plethysmography Training – Level I & Level II
      Monarch -- Behavioral Technologies Inc., Salt Lake City, UT
              P. Byrne, Ph.D.                                                       6/2006

    Sex Offender Risk Assessment
      NYS Office of Mental Health, Division of Forensic Services.
          D. Doren, Ph.D., D. Epperson, Ph.D., D. Anderson, Ph.D.                   3/2006

    Legal/Ethical Issues in Mental Health
      Specialized Training Services, Inc.
          Philip Resnick, MD                                                        6/2004

    Risk Assessment of the Mentally Ill
      Specialized Training Services, Inc.
          Philip Resnick, MD                                                        6/2004

    Intensive DBT Training
      Behavioral Tech, Inc.
          Cindy Sanderson, Ph.D.                                                    10/2001

TEACHING EXPERIENCE
    Facilitator for Executive Manager in Correctional Healthcare Training (EMCHT)
    National Institute of Corrections, Aurora, Colorado                             5/2014-9/2015

    Adjunct Professor
    Hamilton College, Clinton, New York                                             1/2005-5/2005

    Instructor
    Marist College, Goshen Extension Site, Goshen, New York                         5/2001-8/2001
    Fairleigh Dickinson University, Teaneck, New Jersey                             5/1997–12/1998
                                                                                                                     S. Barboza
         Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 27 of 42                                                 6



   Adjunct Instructor
   Correctional Release Center, Newton, Iowa                                                             8/1994-1/1995
   Des Moines Area Community College, Ankeny, Iowa                                                       9/1994-12/1994

PUBLICATIONS
         Barboza, S., Blair, R., Cook, G., Elliott, W., and Kern, E. (2019). Suicide Prevention and Resource
             Guide: National Response for Suicide Prevention in Corrections. Chicago, IL. National
             Commission on Correctional Health Care. www.ncchc.org/suicide-prevention-plan
         Boren, E. A., Folk, J. B., Loya, J. M., Tangney, J. P., Barboza, S. E. and Wilson, J. S. (2018), The
            Suicidal Inmate: A Comparison of Inmates Who Attempt Versus Complete Suicide. Suicide
            and Life Threatening Behavior, 48(5), 570-579. DOI: 10.1111/sltb.12374
         Folk, J. B., Loya, J. M., Boren, E. A., Tangney, J. P., Wilson, J. S., & Barboza, S. E. (in press).
             Differences between inmates who attempt suicide and who die by suicide: Staff-identified
             psychological and treatment-related risk factors. Psychological Services.
         Folk, J. B., Disabato, D. J., Daylor, J. M., Tangney, J. P., Barboza, S., Wilson, J. S., Bonieskie, L., &
             Holwager, J. (2016). Effectiveness of a Self-Administered Intervention for Criminal
             Thinking: Taking a Chance on Change. Psychological Services, 13(3), 272-82.
         Barboza, S. (2016). Elevating personality disorders: Changes and challenges in treating
             incarcerated patients. The International Association for Correctional and Forensic
             Psychology Newsletter, 48(2), 11-12.
         Disabato, D., Folk, J. Wilson, J.S., Barboza, S., Daylor, J. & Tangney, J. (2015). Psychometric
             validation of a simplified form of the PICTS in low-reading level populations. Journal of
             Psychopathology and Behavioral Assessment,38(3), 456-64.
         Andrade, J.T., Wilson, J.S., Franko, E., Deitsch, J. & Barboza, S. (2014). Developing the Evidence
            Base for Reducing Chronic Inmate Self-Injury: Outcome Measures for Behavior
            Management. Corrections Today, 76(6), 30-35.
         Barboza, S. & Wilson, J. (2013). Your Patient is My Patient: The Need for Integrated Medical-
             Mental Health Care for Inmates with Serious Mental Illness. CorrDocs, 17(5).
         Barboza, S. & Wilson, J.S. (2011). Behavior Management Plans Decrease Inmate Self-Injury.
             Corrections Today, 73(5).
         Wilson, J. & Barboza, S. (2010). The Looming Challenge of Dementia in Corrections.
             CorrectCare, 24(2), 12-14.
         Way, B. B., Sawyer, D. A., Barboza, S., & Nash, R. (2007). Inmate suicide and time spent in
            special disciplinary housing in New York state prison. Psychiatric Services, 58, 558-560.
         Abel, G. G., Jordan, A., Rouleau, J. L., Emerick, R., Barboza-Whitehead, S., and Osborn, C.
            (2004). The use of visual reaction time to identify male adolescent child molesters and the
            frequencies of their acts. Sexual Abuse: A Journal of Research and Treatment, 16 (3), 255-
            265.
                                                                                                         S. Barboza
        Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 28 of 42                                      7



PRESENTATIONS
         Barboza, S. “Understanding Personality Disorders: Practical Insights for Nurses” Workshop
         presented at the National Commission on Correctional Healthcare Conference, October 2019,
         Fort Lauderdale, FL.

         Barboza, S. “Self-Injurious Behavior and Trauma Informed Care” Keynote at Health Care in
         Secure Settings Conference, Justice Health and Forensic Mental Health Network, May 2019,
         Sydney, Australia.

         Barboza, S. “Vicarious Trauma and Self-Care” Keynote at Health Care in Secure Settings
         Conference, Justice Health and Forensic Mental Health Network, May 2019, Sydney, Australia.

         Masotta, M. & Barboza, S. “Bipolar Disorder, Borderline Personality Disorder and PTSD:
         Improving Diagnostic Accuracy” Workshop presented at the National Commission on
         Correctional Healthcare Conference, April 2019, Nashville, TN.

         Riley, K. & Barboza, S. “Continuous Quality Improvement: Strategies to Measure Change”
         Pre-Conference Workshop presented at the National Commission on Correctional Healthcare
         Conference, April 2019, Nashville, TN.

         Cox, J & Barboza, S. “An In-Depth Review of NCCHC’s 2015 Standards for Mental Health
         Services” Pre-Conference seminar at National Commission on Correctional Healthcare
         Conference, November 2017, Chicago, IL; October, 2018, Las Vegas, NV; April 2019, Nashville,
         TN and October, 2019, Fort Lauderdale, FL.

         Barboza, S “Hazardous Duty: The Invisible Effects of Working in Corrections” Workshop
         presented at the National Commission on Correctional Healthcare National Conference,
         October 2015, Dallas, TX and October, 2019, Fort Lauderdale, FL.

         Barboza, S & Riley, K. “Continuous Quality Improvement: Strategies to Measure Change” Pre-
         Conference Workshop presented at the National Commission on Correctional Healthcare
         Conference, October 2018, Las Vegas, NV.

         Barboza, S., Andrade, J.T., & Wilson, J.S. “Trauma in the Practice of Correctional Medicine.”
         Workshop presented at the American College of Correctional Physicians Fall Conference,
         October, 2018, Las Vegas, NV.

         Barboza, S. “Strategies for Understanding and Working with Personality-Disordered Patients.”
         Workshop presented at the National Commission on Correctional Healthcare Conference,
         October 2018, Las Vegas, NV.

         Barboza, S. “The Value of Positivity in Correctional Mental Health.” Workshop presented at
         the National Commission on Correctional Healthcare Conference, October 2018, Las Vegas,
         NV.

         Gibson, B., Kern, E., Barboza, S. “The National Response Plan for Suicide Prevention in
         Corrections.” Workshop presented at the National Commission on Correctional Healthcare
         Conference, October 2018, Las Vegas, NV.
                                                                                               S. Barboza
Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 29 of 42                                    8




Barboza, S. “Measuring Mental Health Treatment Outcomes: Building an Evidence Base”
Conference Workshop presented at the National Commission on Correctional Healthcare
Spring Conference, April 2018, Minneapolis, MN.

Barboza, S. & Wilson, J.S. “Trauma-Informed Care: How We Can Better Support Our Patients”
Pre-Conference Workshop presented at the National Commission on Correctional Healthcare
Spring Conference, April 2018, Minneapolis, MN.

Barboza, S. “Continuous Quality Improvement: Strategies to Measure Change” Pre-
Conference Workshop presented at the National Commission on Correctional Healthcare
Spring Conference, April 2018, Minneapolis, MN.

Barboza, S. “CCHP-MH Exam Content Review Course” National Commission on Correctional
Healthcare sponsored webinar, April 12, 2018.

Barboza, S. “Use of Behavior Management Plans to Reduce Self-Injury.” National Commission
on Correctional Healthcare sponsored webinar, February 21, 2018.

Barboza, S. “Practical Behavior Management Strategies: Decreasing Self-Injurious Behavior”
Luncheon presentation at the National Commission on Correctional Healthcare Mental Health
Care Conference, July 2017, Las Vegas, NV

Barboza, S. “CCHP-MH Content Review Course.” Workshop at the National Commission on
Correctional Healthcare Mental Health Care Conference, July 2017, Las Vegas, NV

Barboza, S. & Kearns, J.D. “Crisis Intervention: Planning and Implementing Effective
Strategies.” Workshop at the National Commission on Correctional Healthcare Mental Health
Care Conference, July 2017, Las Vegas, NV

Barboza, S & Puerini, M. “Personality Disorder in Corrections – Affliction, Identity, Label”
Workshop at the National Commission on Correctional Healthcare Conference, October 2016,
Las Vegas, NV

Barboza, S. “Strategies for Understanding and Working with Personality-Disordered Patients”
Workshop at the National Commission on Correctional Healthcare Correctional Mental Health
Care Conference, July 2016, Boston, MA.

Barboza, S. Wilson, J.S., McGinty, M., and Brown, L. “Creating Practice-Based Evidence for
Mental Health Treatment in Corrections” Workshop presented at the National Commission on
Correctional Health Care National Conference, October 2015, Dallas, TX.

Barboza, S “Hazardous Duty: The Invisible Effects of Working in Corrections” Workshop
presented at the National Commission on Correctional Healthcare Spring Conference, April
2015, New Orleans, LA.
                                                                                                 S. Barboza
Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 30 of 42                                      9


Barboza, S. & McGinty, M. “Practice-Based Evidence: Creating Evidence for Mental Health
Treatment in Corrections” Workshop presented at the American Correctional Health Services
Association National Conference, March 2015, Orlando, FL.

Barboza, S. & Wilson, J.S. “Hazardous Duty: The Invisible Effects of Working in Corrections”
Workshop presented at the American Correctional Health Services Association
Multidisciplinary Educational Conference, March 2014, New Orleans, LA.

Barboza, S. & Ammons, L. “How Can I Tell If It’s Working: Measuring Mental Health
Treatment Outcomes.” Workshop presented at the American Correctional Association Winter
Conference, January 2014, Tampa, FL.

Simpson, M. & Barboza, S. “Times They Are a Changing: DSM-5 and the Impact on
Corrections.” Workshop presented at the American Correctional Association Winter
Conference, January 2014, Tampa, FL.

Wilson, J.S., Barboza, S. & Andrade, J. “Behavior Management: Strategies for Individual and
Group Programs.” Workshop presented at National Commission on Correctional Health Care
Correctional Mental Health Care Conference, July 2013, Las Vegas, NV.

Barboza, S. “Mental Health in Corrections: An Overview for Health Care Leaders” Workshop
presented at Correctional Health Care Leadership Institute, July 2012, Chicago, IL.

Shaw-Taylor, E.; Baker, M.; Tyler, C. & Barboza, S. “Taking a Chance on Change: In-Cell
Programming Success in Maryland” Workshop offered at American Correctional Association
Congress of Corrections, July, 2012, Denver, CO.

DeGroot, J.; Cadreche, M.; & Barboza, S. “Managing Self Harm by Standardizing the Definition,
Tracking its Prevalence, and Using a Behavioral Plan” Workshop presented at Academic &
Health Policy Conference on Correctional Health, March, 2012.

DeGroot, J.; Thompson, J. M.; Jackson, J. & Barboza, S. “It’s Not Mental Illness, It’s Just
Behavior: Identifying and Treating Personality Disorders Rather Than Dismissing Them”
Workshop presented at Academic & Health Policy Conference on Correctional Health, March,
2012.

Barboza, S. & Wilson, J.S. “Evidence for the Efficacy of Behavioral Interventions in Reducing
Self-Injury” Workshop offered at NCCHC Conference, May, 2011, Phoenix, AZ.

Barboza, S. & Wilson, J.S. “Real Results: Successful Reduction in Self-Injury in Correctional
Settings.” Workshop offered at American Correctional Health Services Association
Conference, April, 2011, Orlando, FL.

Barboza, S. & Wilson, J.S. “Let’s Get Practical: Real Answers to Inmate Self-Injury.” Workshop
offered at North American Association of Wardens and Superintendents Conference, April,
2011, Baton Rouge, LA.
                                                                                                 S. Barboza
Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 31 of 42                                     10


Barboza, S. & Wilson, J.S. “Behavior Management – Effective Reduction in Self-Injury.”
Workshop offered at American Correctional Association Winter Conference, February, 2011,
San Antonio, TX.

Wilson, J.S. & Barboza, S. “Addressing the Rising Prevalence of Dementia in Inmate
Populations” Pre-Conference Seminar offered at Updates in Correctional Healthcare, National
Commission on Correctional Health Care sponsored, April, 2010, Nashville, TN.

Wilson, J.S.; Barboza, S.; & Andrade, J. “Ending It All: Data Informed Suicide Prevention.”
Presentation at Updates in Correctional Healthcare, National Commission on Correctional
Health Care sponsored, April, 2010, Nashville, TN.

Barboza, S. & Wilson, J.S. “Bringing Recovery Inside the Walls: Recovery-Oriented Treatment
Plans.” Presentation at CMHS National GAINS Center Conference, February, 2010, Orlando,
FL.

Wilson, J.S. & Barboza, S. “In Search of Solutions: Does Behavior Management Work?”
Presentation at ACHSA Multidisciplinary Professional Development Conference, February
2010, Portland, OR.

Barboza, S. “Mental Health Risk Management.” Invited speaker, Academy of Correctional
Health Professionals Regional Seminar, June, 2009, Farmington, CT.

Barboza, S. “Mental Health Risk Management.” Invited speaker, Academy of Correctional
Health Professionals Regional Seminar, May, 2009, Fairfax, VA.

Andrade, J. T. & Barboza, S. “Taking a Chance on Change: Treating Offenders in Restricted
Housing.” Presentation at Mental Health in Corrections Conference, Forest Institute
sponsored, April, 2009, Kansas City, MO.

Barboza, S. “Prison Rape Elimination Act & Draft Standards: Implications for Mental Health
Practice.” Presentation at Caulking the Seams of Continuity Conference, Drexel University
Behavioral Healthcare Education, December 2008, Grantville, PA.

Barboza, S. “Documenting Progress: Writing Good Progress Notes Based on Good Treatment
Plans.” Presentation at Unlock the Mystery Conference, Indiana Department of Corrections,
June 2008, Indianapolis, IN.

Wilson, J.S., and Barboza, S. “Autonomy, Safety, and Connection: Ethical Challenges in
Working with Self-Injurious Inmates” Presentation at Mental Health in Corrections Consortium
Symposium, April 2008, Kansas City, MO.

Barboza, S. “Strategies for Modifying Programming for Inmates Significantly Impaired by
Mental Illness” Presentation at National Conference on Correctional Health Care, NATIONAL
COMMISSION ON CORRECTIONAL HEALTH CARE sponsored, October 2007, Nashville, TN.

Abel, G. G., Barboza-Whitehead, S., & Rouleau, J. L. “Usefulness of Visual Reaction Times with
Adolescents.” Paper presentation at Association for the Treatment of Sexual Abusers
Conference, October 2003, Saint Louis, MO
                                                                                                                    S. Barboza
         Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 32 of 42                                               11


         Barboza-Whitehead, S., Abel, G. G., & Reddy, L. A. “A Model for Discriminating Juvenile Sex
         Offenders Who Deny from Those Who Admit Using the Abel Screen for Sexual Interest.”
         Poster presented at Association for the Treatment of Sexual Abusers Conference, September
         1999, Lake Buena Vista, FL


POSTER
         Folk, J. B., Disabato, D. J., Daylor, J. M., Tangney, J. P., Bonieskie, L.,… Barboza, S. & Wilson, J. S.
         (2017, November). Effectiveness of a self-administered intervention for criminal thinking
         among inmates in restrictive housing. Poster to be presented at the Annual Meeting of the
         Association for Behavioral and Cognitive Therapies, San Diego, CA.
Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 33 of 42




                         Exhibit C
          Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 34 of 42
                                     WILLIAM J. TREZVANT
                                98 Ethel Drive, Portsmouth, RI 02871
                             (401) 487-8262 ● wtrezvant@hotmail.com



 BAR ADMISSIONS:

                    2010 - United States District Court of Rhode Island
                    2000 - State of Rhode Island
                    1996 - State of Connecticut

 PROFESSIONAL EXPERIENCE:

2019 –Present      Trezvant Law Group LLC
                   Represented clients in criminal, civil and family law in State and Federal Court in Rhode
                   Island.


2002 - 2019
                    Rhode Island Department of Attorney General - Special Assistant

                    2002-2004: District Court Unit - Prosecuted bail hearings, violation
                    hearings and misdemeanor cases in the District Court, Rhode Island
                    Traffic Tribunal.

                    2004-2009: Narcotic and Organized Crime Unit - Criminal Division,
                    Supervised defendants in Drug Court.
                    2009-2012: General Criminal Trial Calendar - Prosecuted felony criminal
                    cases in the Superior Court.
                    2012-2014: Intake Unit (Felony Screening) - Screened all Non-Grand Jury
                    felony cases for prosecution in Superior Court for Providence County.

                    2014-2016: Daily Criminal Calendar - Prosecuted probation and bail
                    violations in Courtroom 14, Providence County Superior Court.

                    2016-2019: General Criminal Trial Calendar - Prosecuted felony criminal
                    cases, in Superior Court.
 2001- 2002
                    Rhode Island Department of Administration - Budget Analyst

                    Analyzed and made recommendations for $330 million dollar operating
                    budget for the Department of Transportation and the Rhode Island Public
                    Transit Authority; analyzed and assessed the financial impact of proposed
                    legislation from the Rhode Island House of Representatives and from theRhode
                    Island Senate on behalf of the Governor of Rhode Island.

2000
                    Governor’s Rhode Island Commission on Police and Community Relations
                    Wrote an advisor opinion for the commission on the use of deadly force by police.
1999 - 2001
                    Law Office of William Trezvant

                    Private Practice - Represented clients in the District Court on criminal
                    matters.
         Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 35 of 42
                                                               William J. Trezvant
                                                                               2.2




1996 -1999         Foxwoods Resort and Casino, Connecticut - Assistant Counsel
                   Reviewed, negotiated and drafted construction, management and
                   entertainment contracts. Reviewed currency transaction reporting. Trained
                   gaming employees. Liaison to various Federal, State and local government
                   agencies, the Justice Department, the Internal Revenue Service and the
                   Connecticut Attorney General's Office.

 PROFESSIONAL ACTIVITIES AND AWARDS:

2018 - Present     Rhode Island Legal Services Inc. - Board of Directors
2014 – Present     Thurgood Marshall Law Society (minority lawyers association) - President
2014 -2019         RI Urban Debate League (inner city debate program) - Board of Directors
2008-2009          Roger Williams University - Board of Advisors
2008-2019          Protestant Committee of Scouting - Chairperson
2006               Whitney Young Award - Boy Scouts of America
2005 -2009         Thurgood Marshall Law Society (minority lawyers association) - President
2005-2008          Narragansett Council Boy Scouts of America Scout Outreach Program -
                   Vice President
2001 - Present      National Association for the Advancement of Colored People - Member
2001 - Present      National Eagle Scout Association - Member/Eagle Scout
2001 - Present      Boy Scouts of America (Narragansett Council) - Board of Directors




 EDUCATION:
 1991 -1994        College of William & Mary, Marshall-Wythe School of Law, J.D.
 1987 - 1991       University of Rhode Island, BS in Accounting
Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 36 of 42




                         Exhibit D
            Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 37 of 42
                                                 Michael F. Ryan, Jr.
                                        79 Pilgrim Drive, Warwick, RI 02888
                                             Phone (Cell): 401.258.9751
                                           Email: mryan258@gmail.com
EXPERIENCE

Duffy & Sweeney, Ltd. – Providence, RI (January 2019 – Present)

       Associate Attorney

       •   Drafted pleadings, memoranda in support of various motions, and conducted legal research in support of
           firm’s representation of clients in various complex commercial litigation matters.
       •   Advised client in negotiations with municipal and state government agencies regarding economic incentives
           for significant Opportunity Zone real estate development.
       •   Co-founded firm’s government relations practice.
       •   Developed and executed government relations strategies and represented clients before General Assembly and
           state regulatory agencies.

Advocacy Solutions LLC – Providence, RI (September 2008 – Present)

   Manager of Public Affairs and Government Relations (September 2008 – December 2018)

       •   Provided strategic government relations counsel to diverse client roster, including large multistate companies
           operating in Rhode Island and small non-profit organizations.
       •   Led client negotiations regarding compromise legislation among various interested parties.

EDUCATION

University of Massachusetts School of Law – Dartmouth, MA
       Juris Doctor, May 2018 (GPA: 3.827)

       Honors and Activities
       • Summa Cum Laude
       • Executive Notes Editor, University of Massachusetts Law Review, (May 2017 – May 2018)
       • Student Fellow, Community Development Clinic (August 2017 – December 2017)
       • Instructional Assistant, Prof. Richard Peltz-Steele (August 2015 – May 2016)

       Publication
       • Too Clever by Half: Commanding the Nonuse of State Authority to Regulate Health Benefits in the ACA, 12
          U. MASS. L. REV. 326 (2017).

University of Rhode Island – Kingston, RI
       Bachelor of Arts in Political Science, May 2008 (GPA: 3.85)

       Honors and Activities
       • Summa Cum Laude; Phi Beta Kappa

BAR MEMBERSHIP

       Rhode Island

PROFESSIONAL AND COMMUNITY INVOLVEMENT

       Member, Rhode Island Bar Association Business Organizations Committee
       Member, Greater Providence Chamber of Commerce Government Affairs Committee
Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 38 of 42




                          Exhibit E
            Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 39 of 42
                                         Braxton H. Medlin
                       919.824.0464| braxmed@gmail.com | 391 Wood St. Bristol, RI 02809

EDUCATION:
Roger Williams University School of Law                                      Bristol, Rhode Island
Juris Doctor                                                                 May 2019
Transferred from Charlotte School of Law, December 2016
        Honors:       Member, Trial Team; CALI Award for Highest Grade in Trial Advocacy; Dean’s Scholar;
                      Recipient, 2019 Public Interest Award; Recipient, Jurisprudence Scholarship
        Activities:   President, Student Bar Association; Black Law Students Association; The Alliance

North Carolina A&T State University                                           Greensboro, North Carolina
Bachelor of Arts in Romance Languages (Spanish)                               December 2011
         Honors:         Sigma Delta Pi; Dean’s List
         Study Abroad: El Tec de Monterrey, Campus Queretaro, Mexico

LEGAL EXPERIENCE:
Colorado State Public Defender                                            Centennial, Colorado
Contract Public Defender                                                  August 2019 – October 2019
   Argued motions, probation hearings, and bond hearings. Negotiated agreements with the district attorney and
   probation officers. Drafted and argued motions.

RWU Law Criminal Defense Clinic                                                 Providence, Rhode Island
Student Attorney                                                                January 2019 – June 2019
    Appeared in RI District Court and Traffic Tribunal as a student attorney under Rule 9. First-chaired trial at the
    Rhode Island Traffic Tribunal. Conducted initial interviews and counseling sessions with clients. Conducted
    research and investigations prior to pretrial. Negotiated with prosecutors. Drafted motions, memorandums, and
    closing letters to clients.

Mecklenburg County Public Defender’s Office                                   Charlotte, North Carolina
Certified Summer Legal Intern – McMillan Legal Fellow                         May 2018 – August 2018
    First-chaired a bench trial. Argued motions, probation hearings, and release (bond) hearings under NC Practice
    Rule. Drafted questions for voir dire. Negotiated agreements with the district attorney and probation officers.
    Conducted research about abolishing money bail. Met regularly with attorneys to discuss trial strategies, case
    management, and review court procedures.

Federal Public Defender – District of Delaware                               Wilmington, Delaware
Alternative Spring Break Volunteer                                           March 2018
    Drafted statement of facts for a suppression motion. Drafted a sentencing memo. Observed oral arguments at
    the United States Court of Appeals for the Third Circuit.

Guilford County Public Defender’s Office                                      High Point, North Carolina
Summer Legal Intern                                                           May 2017 – August 2017
   Conducted client intake in Spanish. Reviewed and analyzed discovery to identify potential issues and relevant
   evidence. Helped prepare clients and witnesses for trial by explaining evidence, trial procedure, and reviewing
   discovery. Reviewed plea offers and transcripts.

Catholic Social Services – ILEAP                                             Fall River, Massachusetts
Alternative Spring Break Volunteer                                           March 2017
    Helped prepare applications for persons seeking relief under the Deferred Action for Childhood Arrivals
    (DACA) immigration policy. Translated documents for Special Immigrant Juvenile (SIJ) applications. Attended
    community presentation on DACA.
             Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 40 of 42
                                                                         B. Medlin, Page 2 of 2

LEGAL EXPERIENCE (continued):
Coalter Law, PLLC                                                                 Greensboro, North Carolina
Paralegal                                                                         August 2014 – August 2016
    Interpreted for attorneys during jail visits and initial intakes. Conducted initial client intake process. Prepared
    discovery motions and client correspondence and filed appropriate documents.

FaithAction International House                                          Greensboro, North Carolina
Immigration Legal Assistant                                              August 2014 – December 2014
   Managed organization and execution of 60-80 immigration cases. Performed legal research, organized evidence,
   and drafted correspondence for supervising attorney and clients.

PROFESSIONAL EXPERIENCE:
AmeriCorps ACCESS Project                                                    Greensboro, North Carolina
Member/Family Support Specialist at Centro La Comunidad                      September 2011 – August 2013
   Provided direct client services including family case management, information and referrals focused on health,
   safety and family finances in Spanish. Advocated on behalf of individual clients, families and the community at
   large. Coordinated community outreach activities and programs, including public education events and regularly
   distributed informational updates and newsletter.

LANGUAGE: Fluent in Spanish.
Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 41 of 42




                          Exhibit F
     Case 2:90-cv-00520-KJM-DB Document 6461 Filed 02/12/20 Page 42 of 42
                      Sofia A. Millham

PROFESSIONAL SUMMARY
Paralegal professional with over 10 years of experience in Federal and State litigation. Significant
experience in civil rights litigation, immigration law, employment law and benefits administration.

PROFESSIONAL EXPERIENCE
City and County of San Francisco, San Francisco Employees’ Retirement System
9/2014 – Present
Senior Management Assistant
Assist the Deputy Executive Director for the San Francisco Employees' Retirement System in managing
the Operations, Accounting and Deferred Compensation Divisions of the Retirement System.
    • Provide legal support to Operations Staff as issues arise.
    • Ongoing analysis of current policies and procedures.
    • Provide litigation support on active cases which involve the Retirement System.
    • Acting Board Secretary for the San Francisco Retiree Health Care Trust Fund.

City and County of San Francisco, Office of the City Attorney
9/2010 – 9/2014
Legal Secretary I, Child and Family Services
Assisted a team of six attorneys in all aspects of case management for litigation in Family and State
Appellate Courts.

Rosen Bien & Galvan, San Francisco, CA
5/2006‐9/2010
Paralegal
Responsible for the case management of over seventeen complex litigation matters and individual cases
in Federal and State courts.
    • Trial and hearing preparation in Federal Court.
    • Legal Research.
    • Extensive correspondence with clients, one civil rights case had over 35,000 class members.
    • Supervised and trained new paralegals and other support staff.

Van Der Hout, Brigagliano & Nightingale, LLP
3/2003‐6/2005
Team Legal Assistant
Assisted the Senior Partner and his legal team in all aspects of case management for litigation in
Immigration and Federal Appellate Courts.
    • Responsible for 30 client matters.

CERTIFICATES
San Francisco State University
ABA Paralegal Certification Program Spring 2010

EDUCATION
University of Massachusetts, Dartmouth August 2001
Bachelor’s Degree, History




References available upon request.
